OPINION — AG —  ARTICLE V, SECTION 33 OF THE OKLAHOMA CONSTITUTION, DOES NOT REQUIRE A BILL TO ORIGINATE IN THE HOUSE OF REPRESENTATIVE UNLESS SAID BILL, IN THE STRICTEST SENSE, IS A REVENUE RAISING MEASURE; THAT THE PROPOSED BILL CONSIDERED HEREIN DOES NOT LEVY A TAX WITHIN THE PURVIEW OF SAID CONSTITUTIONAL PROVISION, BUT MERELY RENDERS A PREVIOUSLY LEVIED TAX INAPPLICABLE UNDER CERTAIN CONDITIONS. (HARVEY CODY) FILENAME: m0011818 FRANK H. SEAY COUNTY ATTORNEY ATTORNEY GENERAL OF OKLAHOMA — OPINION FEBRUARY 23, 1965 OPINION — AG — IF A TOWN WHICH YOU DESCRIBE HAS A POPULATION OF LESS THAN 5,000, THE COUNTY COMMISSIONERS ARE AUTHORIZED TO SURFACE AND RESURFACE ROADS DESIGNATED AS SCHOOL BUS ROUTES AND/OR MAIL ROUTES WHICH LIE WITHIN THE LIMITS OF SAID TOWN, AND THIS IS THE CASE WHETHER OR NOT THE CITIZENS OF SAID TOWN FURNISH THE MATERIAL FOR THE DESCRIBED WORK. FURTHER, THE COUNTY COMMISSIONERS ARE AUTHORIZED, UNDER THE DIRECTIONS OF THE STATE HIGHWAY COMMISSION, TO GRADE OR DRAIN OR HARD SURFACE ANY STATE OR COUNTY HIGHWAY WITHIN TOWN LIMITS, AND THEY ALSO HAVE THE AUTHORITY, IN THEIR DISCRETION, TO HARD SURFACE ANY COUNTY HIGHWAY THEREIN, AND THIS IS THE CASE WHETHER OR NOT THE CITIZENS OF SAID TOWN FURNISH THE MATERIALS FOR THE DESCRIBED WORK. CITE: OPINION NO. 63-159, OPINION NO. 63-348 (JAMES R. FUNSON)